            Case 1:18-cr-00697-AT Document 67 Filed 04/27/20 Page 1 of 1


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                            DOC #: __________________
                                                                     DATE FILED: _4/27/2020____
               -against-
                                                                              18 Cr. 697 (AT)
JOELKIN ROSARIO,
                                                                                 ORDER
                                Defendant.
ANALISA TORRES, District Judge:

       Defendant has informed the Court that since being transferred from the Metropolitan

Correctional Center (“MCC”) to the Metropolitan Detention Center (“MDC”) on February 10,

2020, he has not yet received his property (his prescription sneakers, radio, and clothes), and that,

in addition, he has been unable to wash his sheets for the past three weeks. ECF No. 66.

       Accordingly, it is ORDERED that MDC provide Defendant:

       1. His property from MCC (his prescription sneakers, radio, and clothes); and

       2. A set of clean sheets or an opportunity to wash his sheets.

       SO ORDERED.

Dated: April 27, 2020
       New York, New York
